Citation Nr: 1431418	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected lumbar strain.

3.  Entitlement to service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain.

4.  Entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The issues of entitlement to service connection for numbness and tingling of the left leg and for bilateral hip disability, each claimed as secondary to service-connected lumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain, and for bilateral hip disability, claimed as secondary to service-connected lumbar strain; the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final December 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for numbness and tingling of the left leg and for bilateral hip disability, each claimed as secondary to service-connected lumbar strain.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hip disability, claimed as secondary to service-connected lumbar strain, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for numbness and tingling of the left leg and for bilateral hip disability, each claimed as secondary to service-connected lumbar strain.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the RO determined in the July 2011 Statement of the Case that new and material evidence had been submitted to reopen the Veteran's claims, the Board must determine on its own whether new and material evidence has been received to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

In the December 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for numbness and tingling of the left leg and a bilateral hip disorder because the evidence failed to show diagnosed disorders that were related to the Veteran's military service or his service-connected low back disability.  The Veteran was informed of the decision and his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.

Relevant evidence associated with the record since the December 2008 rating decision includes an August 2010 opinion from the Veteran's VA treating physician essentially indicating that the Veteran's left leg and hip symptomatology are related to his low back disability.  The record also now includes a February 2010 VA treatment record which notes the Veteran to have chronic left lower extremity pain with some numbness and tingling.  A September 2010 VA treatment record noting the presence of a lump on the Veteran's left hip has also been included in the record. 

Additionally, the Veteran submitted competent and credible statements attesting to a worsening of his left leg and bilateral hip conditions since the most recent VA examination in May 2010.  

The Board has reviewed the evidence received into the record since the December 2008 rating decision, and finds that new and material evidence has been received sufficient to reopen the claims for service connection for numbness and tingling of the left leg and for bilateral hip disability, each claimed as secondary to service-connected lumbar strain.

Evidence received since the December 2008 rating decision is new because it had not previously been considered.  Moreover, it raises a reasonable possibility of substantiating the Veteran's claim, as it indicates that the Veteran continues to have left leg and bilateral hip problems that may be related to service or to a service-connected disability.  Therefore, it is new and material, and reopening of the claims is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain, is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hip disability, claimed as secondary to service-connected lumbar strain, is granted.


REMAND

The Veteran's claims for service connection for left leg and bilateral hip disorders having been reopened, the Board finds that a VA examination is necessary to determine the current nature and etiology of any left leg and hip disorders that may be present.  Any pertinent VA or private medical records that are not of record should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.

2.  After the records development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed numbness and tingling of the left leg and bilateral hip disorders.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  All necessary testing should be conducted.  

The examiner should identify all left leg and hip disorders found on examination.

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any reports of pertinent symptomatology documented in the service treatment records.

With respect to each such disorder which the examiner determines is not related to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected low back disability. 

In providing the requested opinions, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature and onset of his left leg and bilateral hip symptomatology.  

Additionally, the examiner must discuss and consider any conflicting evidence or opinions of record.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The AOJ must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claims for service connection.  If any issue on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


